October 25, 2004

Mr.     Thomas A. Gosnell

Dear Tom:

This letter supplements your previous letter dated May 28, 2003 and confirms our
mutual understanding of your continued employment as an elected officer and
President of Commercial Vehicle Systems of ArvinMeritor, Inc. (the “Company”).
Please note that with the exception of the changes set forth herein, the terms
and conditions set forth in your letter of May 28, 2003, shall remain the same.

Retention Incentive

As approved by the Compensation and Management Development Committee, of the
Company’s Board of Directors, you are eligible for the following:

(i)

If you remain continuously employed by the Company for a period of at least two
(2) years, but not more than three (3) years, beginning October 1, 2004, through
September 30, 2006, and your employment with the Company terminates prior to
September 30, 2007, you will earn a gross cash target award of Seven Hundred
Fifty Thousand Dollars ($750,000.00); and


(ii)

If you remain continuously employed by the Company for a period of three (3)
years, beginning October 1, 2004, through September 30, 2007, you will earn a
gross cash target award of One Million Dollars ($1,000,000.00).


Please note that the awards described in subparagraphs (i) and (ii) above are
not cumulative. If you remain employed by the Company for at least two (2) years
(beginning October 1, 2004), but less than three (3) years, you will receive a
gross cash target award of Seven Hundred Fifty Thousand Dollars ($750,000.00).
If you remain employed by the Company for three (3) years (beginning on October
1, 2004), you will receive a gross cash target award of One Million Dollars
($1,000,000.00). The largest total amount that can be earned hereunder is a
gross cash target award of One Million Dollars ($1,000,000.00).

--------------------------------------------------------------------------------

Except as set forth below, any retention incentive award earned hereunder shall
be paid within thirty (30) days of the first to occur of the following:

(i)    your termination of employment; or
(ii)   September 30, 2007.

If your employment shall terminate as a result of your death, prior to September
30, 2007, your designated beneficiary will receive a gross cash target award in
the amount of One Million Dollars ($1,000,000.00).

If you should become disabled as such is defined in your letter of May 28, 2003,
and you remain disabled for a period of twelve (12) months, beginning with the
first date of disability determination, you will receive a gross cash target
award in the amount of One Million Dollars ($1,000,000.00) within thirty (30)
days after the end of the aforementioned twelve-month period.

In the event your employment is terminated by the Company prior to September 30,
2007, without cause, you will receive within thirty (30) days after your date of
termination, a gross cash target award in the amount of One Million Dollars
($1,000,000.00).

Any retention incentive award earned hereunder will not be included in the
calculation of your benefits under any of the Company’s retirement benefit
plans.

By the Company For Cause

If you should be terminated by the Company for cause, as such is defined in your
letter of May 28, 2003, you would forfeit your right to any retention incentive
awards earned hereunder.

Base Salary

Effective October 1, 2004, your annual base salary shall be Five Hundred
Thousand Dollars ($500,000.00).

If you accept the terms of this letter, please return a signed copy to me within
seven (7) days of the date of this letter.

Very truly yours,

/s/ Charles G. McClure

Charles G. McClureChairman,
CEO & President

cc:     V. G. Baker, II
          E. T. Whitus

Accepted:     /s/ Thomas A. Gosnell      Date: October 27, 2004
                        Thomas A. Gosnell

